DETAILED ACTION
	This Office Action is in response to the Election filed on September 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, claims 6-14 in the reply filed on September 16, 2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avci et al. (WO 2018/111215 A1).
In re claim 6, Avci et al. shows (fig. 8) a memory circuit, organized as one or more memory cells, the memory circuit further comprising a plurality of word lines (WL1, WL2), one or more drive lines (FL1, FL2), and a plurality of bit lines (BL1, BL2), wherein each memory cell comprises: first and second select transistors (101) each having first and second drain or source regions (S) and a gate electrode (G); and first and second ones of the storage transistors (103), wherein (a) the gate electrode of the first select transistor is connected to a first word line (WL1), and the gate electrode of the second select transistor is connected to the first word line or a second one of the word lines (WL2); (b) (i) the first drain or source region of the first select transistor is connected to a first one of the bit lines (BL1) and the second drain (D) or source region of the first select transistor is connected to the first drain (D) or source region of the first storage transistor (103), and (ii) the first drain or source region of the second select transistor is connected to a second one of the bit lines (BL2) or to a reference voltage source and the second drain (D) or source region of the second select transistor is connected to the first drain (D) or source region of the second storage transistor; (c) the second drain or source regions (S) of the first and second storage transistors are connected to each other; and (d) the gate electrodes of the first and second storage transistors are each connected to one of the drive lines (FL1 or FL2).
In re claims 7-14, Avci et al. shows (fig. 8) shows the remaining elements of the claims throughout the disclosure.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsumoto (US 5,196,912 A), Ishimaru (US Pub. 2011/0235419 A1), Ho (US Pub. 2003/0206430 A1), Arimoto (TW 200834577 A), Shigenobu (EP 0923135 A1), and Kato (CN 100423129 C) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815